           Case 20-20182 Document 288 Filed in TXSB on 05/27/20 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION


In re:
                                                                  Chapter 11

J.C. PENNEY COMPANY INC., et al.,1                                 Case No.: 20-20182 (DRJ)

                                            Debtors.               (Jointly Administered)



                                 NOTICE OF APPEARANCE AND
                               REQUEST FOR SERVICE OF PAPERS

           PLEASE TAKE NOTICE that Lowenstein Sandler LLP hereby appears on behalf of

PVH Corp. (“PVH”), pursuant to Section 1109(b) of the United States Bankruptcy Code, 11

U.S.C. §§ 101 - 1532 (the “Bankruptcy Code”), and Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”). PVH hereby requests, pursuant to Bankruptcy

Rules 2002, 3017 and 9007, and the applicable Local Rules, that all notices given or required to

be given in this case and all papers served or required to be served in these cases, be given to and

served upon the following:

                                             Jeffrey L. Cohen
                                             Robert M. Hirsh
                                               Lindsay Sklar
                                    LOWENSTEIN SANDLER LLP
                                      1251 Avenue of the Americas
                                      New York, New York 10020
                                        (212) 262-6700 telephone
                                        (212) 262-7402 facsimile
                                     E-mail: jcohen@lowenstein.com
                                             rhirsh@lowenstein.com
                                             lsklar@lowenstein.com

1
  A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor J.C. Penney Company,
Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6501 Legacy Drive,
Plano, Texas 75024.

11768/19
05/27/2020 206494584.1
        Case 20-20182 Document 288 Filed in TXSB on 05/27/20 Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes,

without limitation, any order, notice, application, complaint, demand, motion, petition, pleading

or request, whether formal or informal, written or oral, and whether transmitted or conveyed by

mail, delivery, telephone, telex or otherwise filed or made with regard to the referenced cases

and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,

pleading, claim or suit shall waive any rights to: (1) challenge the jurisdiction of the Court to

adjudicate any matter, including, without limitation, any non-core matter; (2) have final orders in

non-core matters entered only after de novo review by the District Court; (3) trial by jury in any

proceeding so triable in this case or any case, controversy or proceeding related to these cases;

(4) have the District Court withdraw that reference in any matter subject to mandatory or

discretionary withdrawal; or (5) any other rights, claims, actions, setoffs, or recoupments to

which PVH, is or may be entitled, in law or in equity, all of which rights, claims, actions,

defenses, setoffs and recoupments are expressly reserved.

Dated: May 27, 2020                          Respectfully submitted,
                                             LOWENSTEIN SANDLER LLP
                                               /s/ Robert M. Hirsh
                                             Jeffrey L. Cohen
                                             Robert M. Hirsh
                                             Lindsay Sklar
                                             1251 Avenue of the Americas
                                             New York, New York 10020
                                             (212) 262-6700 telephone
                                             (212) 262-7402 facsimile
                                             E-mail: jcohen@lowenstein.com
                                                     rhirsh@lowenstein.com
                                                     lsklar@lowenstein.com
                                             Counsel to PVH Corp.


                                                -2-
